UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6321


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES ELMER GROSS, SR., a/k/a Stink,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:02-cr-00201-CCB-1)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Elmer Gross, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Elmer Gross, Sr., appeals the district court’s order denying relief on his

motion for reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have

reviewed the record and find no reversible error. See United States v. Muldrow, 844 F.3d
434, 437 (4th Cir. 2016) (providing standard). Accordingly, we affirm. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2